NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

In the Interest of A.A.G., A.G.G., and )
B.T.G., children.                      )
___________________________________)
                                       )
J.G. and K.C.,                         )
                                       )
               Appellants,             )
                                       )
v.                                     )            Case No. 2D18-3136
                                       )
DEPARTMENT OF CHILDREN AND             )
FAMILIES and GUARDIAN AD LITEM         )
PROGRAM,                               )
                                       )
               Appellees.              )
                                       )

Opinion filed February 1, 2019.

Appeal from the Circuit Court for Pinellas
County; James V. Pierce, Acting Circuit
Judge.

John A. Shahan, Tarpon Springs, for
Appellants.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Thomasina Moore, Statewide Director
of Appeals, and Laura J. Lee, Appellate
Counsel, Guardian ad Litem Program,
Tallahassee; and David A. Davis,
Defending Best Interests Project,
Tallahassee, for Appellee Guardian ad
Litem Program.
PER CURIAM.

          Affirmed.

NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.




                                  -2-